DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on July 1, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-3, 5-9, 11, 14-16, and 18-26 are currently pending.  Claims 1, 11, 14, and 20 have been amended.  Claims 4, 10, 12-13, and 17.  Claims 1-3, 5-9, 11, 14-16, and 18-26 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1-3, 5-9, 11, 14-16, and 18-26 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 11, 14-16, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1, and similarly claim 14, recites “transaction-related insight information comprising crowd information related to how crowded the establishment is at a current time and repeat information related to how many customers have conducted multiple transactions with the establishment; wherein the crowd information is determined by comparing a number of customers currently inside of the establishment with a median number of customers inside of the establishment on a comparable day or a comparable time of day, or both” (emphasis added).  However, this limitation is unclear as to how the number of customers currently inside of the establishment is determined.  Consequently, the metes and bounds of this limitation are unclear.  
Claims 1-3, 5-9, 11, and 21-25 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 15, 16, 18-20, and 26 depend from claim 14 and thus inherit the deficiencies of claim 14. 

The Examiner welcomes Applicant to contact Examiner for a telephonic interview in order to discuss potential amendments for overcoming this 112(b) rejection and further prosecution.

Allowable Subject Matter
Claims 1-3, 5-9, 11, 14-16, and 18-26 are rejected under 35 U.S.C. 112(b), but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence obtained, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas (US PGP 2017/0032385) -- time of day that the customer leaves tips and the amount of the tip and tipping history 
Adhikari (US PGP 20120116920) – augmented reality with determination that user stops panning and axis determination through gyroscope
O’Keefe (US PGP 20140287779) -- determining if the user stopped at the venue, and the approximate time period of the stop
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625